Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 17 are the broadest claims. 

Claim 2 recites a device to produce minimally invasive incisions in a retina. The closest prior art of record Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su. Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su discloses a device to produce minimally invasive substantially as claimed as outlined in previous office actions. However, while Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su discloses a scanner mirror and an optical beam guidance system, Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su fails to disclose a configuration of the scanner mirror and optical beam guidance that is capable of disclosing “a scanner mirror under control of the control device that laterally shifts a focal position of a femtosecond laser beam emitted by the femtosecond laser source and an optical beam guidance system under control of the control device that images the scanner mirror at a conjugate plane to the scanner mirror at a location that can be placed proximate the pupil of an eye to be treated”. Furthermore, nothing in the prior art when viewed with Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su obviates this deficiency.  It is important to note that the configuration of the scanner mirror and the optical beam guidance system as being positioned as recited by the missing limitation is not by itself the allowable feature. The use of the conjugate plane is known in ophthalmic laser surgery and it can be argued that the scanner mirror and optical beam guidance system could be manually positioned to recite the configuration as claimed. However, as the positions of the scanner mirror and optical beam guidance system are “under control of the control device” and the control device is a programmed controller, the allowable feature is that this configuration is tied to the operation of the programmed controller. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Claim 17 recites a device for vitreous humor surgery using a laser. The closest prior art is Krueger in view of Huang in view of Muhlhoff in view of Su. Krueger in view of Huang in view of Muhlhoff in view of Su discloses a device for vitreous humor surgery using a laser substantially as claimed as outlined in previous office actions.
However, Krueger in view of Huang in view of Muhlhoff in view of Su fails to disclose that the control device is “programmed to control the laser and the deflection unit correspondingly to execute the desired incision geometry when the conjugate image plane is located at the pupil of the eye that is to be treated”. Furthermore, nothing in the prior art when viewed with Krueger in view of Huang in view of Muhlhoff in view of Su obviates this deficiency.  It is important to note that this limitation by itself is not allowable. The use of the conjugate image plane is known in ophthalmic laser surgery. However, tying the placement of the conjugate image plane of the optical guidance system at the pupil to execute the desired incision geometry and this configuration being specifically programmed in controller in combination with having the conjugate image plane being on the opposite side of the image plane of the optical beam guidance system combined with the other positioning of the laser and scanner mirror is not disclosed by the prior art. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792